[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-15384         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        MAY 25, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                           D.C. Docket No. 6:04-cr-00002-WLS-TQL-4



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellee,

                                             versus

ULYSSES DANIELS,

llllllllllllllllllllllllllllllllllllllll                          Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                           (May 25, 2012)

Before CARNES, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
       Ulysses Daniels appeals his 48-month prison sentence for violating the

terms of his supervised release. He contends that the sentence was substantively

unreasonable.

                                                I.

       Daniels was convicted of conspiracy to possess crack cocaine with intent to

distribute. The district court sentenced him to 78 months in prison and 5 years of

supervised release. Daniels served his prison sentence, and his 5-year period of

supervised release began on September 4, 2009.

       On July 1, 2010, the probation office filed a petition asking the district court

to revoke Daniels’ supervised release. After a revocation hearing, the court found

that Daniels had committed three violations of his supervised release: (1) he failed

to submit monthly written reports; (2) he committed the Georgia state crime of

possessing cocaine;1 and (3) he unlawfully possessed a controlled substance.

Because the court found Daniels had violated his supervised release by unlawfully

possessing a controlled substance, it was required to revoke his supervised release

and sentence him to “a term of imprisonment not to exceed [60 months].” 18

U.S.C. § 3583(e)(3), (g)(1). The probation office prepared a revocation report



       1
        Daniels pleaded guilty to the state crime, and the state court sentenced him to 3 years in
prison. He served about a year of that sentence and was paroled in September 2011.

                                                2
recommending a guidelines range of 6 to 12 months imprisonment.

      The court revoked Daniels’ supervised release and determined that the

guidelines range was 6 to 12 months imprisonment. The court, though, varied

upward and sentenced him to 48 months in prison. In doing so, it discussed

Daniels’ criminal history, including four earlier state convictions for drug crimes.

It also told Daniels that had he been convicted in federal court for possession of

cocaine he would have been sentenced to 30 years in prison as a career offender,

instead of the 3-year term he received in state court. The court then explained the

sentence:

      The Court has taken the guidelines under advisement . . . . [but] finds
      the guideline sentencing range in this case to be inadequate. . . . The
      Court believes that 60 months would be justified, but I’m going to
      give you some account for what you’ve already served, and this is the
      third time around, and the Court thinks it’s a fair sentence. Taking all
      things into account, the Court could justify 60 rather than a 48 month
      sentence, which is what would be permitted in the case.
      ...
             Pursuant to 18 United States Code Section 3553(c)(2), the
      sentence is being imposed for 48 months for the following reasons.
      To reflect the seriousness of the offense, to promote respect for the
      law, to provide just punishment for the violation offenses, to afford
      adequate deterrence to criminal conduct, and to protect the public
      from further crimes of the defendant.
             The Court determines that the sentence as imposed is an
      appropriate sentence in this case, that it complies with the factors that
      are to be considered as set forth at 18 United States Code Section
      3553(a) and adequately addresses the totality of the circumstances.



                                          3
      Daniels timely filed this appeal, contending that his sentence is

substantively unreasonable because the district court placed too much emphasis on

his criminal history and not enough emphasis on the mitigating evidence he

presented. That mitigating evidence included that (1) he had earned certificates

while he was in Georgia state prison; (2) he maintained a stable residence and

found steady employment while on supervised release; and (3) he had health

problems.

                                         II.

      We review for reasonableness a sentence imposed upon the revocation of

supervised release. United States v. Velasquez-Velasquez, 524 F.3d 1248, 1252

(11th Cir. 2008). Before imposing a prison sentence for the revocation of

supervised release, the district court must consider some of the factors listed in 18

U.S.C. § 3553(a). 18 U.S.C. § 3583(e). Those factors include “the nature and

circumstances of the offense and the history and characteristics of the defendant,”

id. § 3553(a)(1), and the need to deter criminal conduct, protect the public from

the defendant’s future criminal conduct, and provide the defendant with needed

educational or vocational training or medical care, id. § 3553(a)(2)(B)–(D).

      The party challenging the sentence has the burden of showing that it is

unreasonable. United States v. White, 663 F.3d 1207, 1217 (11th Cir. 2011). We

                                          4
will vacate a sentence for substantive unreasonableness “if, but only if, we are left

with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation

marks omitted).

      Daniels has not shown that his 48-month prison sentence is substantively

unreasonable. That sentence is below the statutory maximum prison term of 60

months, see United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008)

(holding that a defendant’s sentence was reasonable in part because it was below

the statutory maximum), and the record establishes that the sentence takes into

account the § 3553(a) factors. The court also indicated that it took “all things into

account” before imposing the sentence, which means that it considered Daniels’

mitigating evidence. The court’s conclusion that Daniels’ criminal history, the

nature and circumstances of the offense, and the need to deter criminal conduct

and to protect the public from Daniels’ future criminal conduct outweighed that

mitigating evidence does not render the sentence unreasonable.

      AFFIRMED.



                                          5